Title: To Thomas Jefferson from Albert Gallatin, 19 April 1804
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Washington 19 Ap. 1804
          
          I have received this moment your two letters of the 15th instt., and immediately sent Govr.’s Page letter to the President of the office of disct. & deposit here, and a copy to the President of the Bank at Philada.—They understand the manner in which the business is carried on within the Bank & its offices, and will take the best steps to ascertain the facts.
          On the subject of the collectorship at Norfolk, no previous movement here, nor time is wanted for winding up Mr Davies’s business; but, on being informed of Mr W. C. Nicholas’s intention to accept, I will at once write to Mr Davies that he may resign, and to Mr Nicholas the time when he may repair to Norfolk. Until I hear from him or from you I will continue silent.
          The commissions for Indiantown may remain till you return.   Mr Lomax declines going to Natchez. I will enquire but not appoint any person till your return.
          With sincere respect your obedt. Servt.
          
            Albert Gallatin
          
        